 

u.s. olsmicr room . u.o. or N.Y.
l L E D

l

 

APR 16 2019

 

 

UNITED S'l`A'l`ES DlS'l`RlCT COURT
NORTHERN DlS'l`RlC'l` Ol" NEW YORK AT___ O'CLOCK
lol\n M. Domurad, Clm

 

 

 

 

 

TERRY PEARSON.
S'I`IPULATlON OF
Plaimz]?j DISCONTINUANCE
-against-
Docket No.: lS-cv-Ol427
M. BROCKLEY. (DNI‘l/DJS)

Defendam.

 

lT lS HEREBY STIPULATED AND AGREED by and between the undersigned, Plaintiff.
'I`erry Pearson DlN #07A07l6, and Letitia James, Attorney Genera| of the State of New York.
Brian W. Matu|a. Assistant Attomey General, of counsel` appearing for Defendant Michael
Brockley. the Parties to the above entitled-action, that, whereas no party hereto is an infant or
incompetent person for whom a committee has been appointed. and no person not a party has an
interest in the subject matter of the action. the above-entitled action be and the same hereby is
settled on the particular circumstances of this case, on the following terms and conditions. which
it is agreed are ot` and shall have no legal precedentia| value in any other case either between the
Parties to this case or any other partics:

l. Pursuant to Rule 4l(a) of thc liederal Rulcs of Civi| Proccdure, Plaintiff hereby
discontinues this action with prejudice and without damages. costs, interest. attorncy`s l`ees or
payment ofany monetary amount except for those amounts specifically set forth in Paragraph 5 of
this Stipulation and Order of Discontinuance ("Stipulation") under the conditions described in
Paragraph 4 of this Stipu|ation, as against Del`cndant Michael Brocl<lcy and discharges and releases
Def`endant Michael Broekley, and thc State ot`New York. including its agencies. subdivisions
cmployees, private contractors or assignees. of any and all claims, demands, or causes of actions,

known or unknown, now existing or hereafter arising, whether presently asserted or not. which

relate in any way to the subject matter of this action, and further agrees to discontinue and/or not
to commence or to pursue in any court, arbitration or administrative proceeding, any litigation,
appeal or claim against the Defendant and others released hereby pertaining to the underlying facts.
circumstances or incidents that gave rise to the aforementioned actions, or any results of the
aforementioned facts. circumstances or incidents, except as specifically provided in Paragraph lO
of this Stipulation. Defendants also agree to not assert claims for costs. expenses and/or attomey’s
fees or any other claims arising out of this matter and Dcfcndants acknowledge that this Stipulation
constitutes the full and final resolution of all matters related to this litigation.

2. 'I` his action is hereby discontinued with prejudice pursuant to Rule 4l(a) of the
F ederal Rulcs of Civil Procedure.

3. 'l`he Parties agree that no provision of this settlement shall be interpreted to be an
acknowledgment of the validity of any of the allegations or claims that have been made in the
action.

4. 'I`his settlement does not constitute a determination of, or an admission by, any party
to any underlying allegations, facts or merits of their respective positions. The settlement of this
action is limited to the circumstances in this case alone and shall not be given effect beyond the
specific provisions stipulated to. This settlement does not form and shall not be claimed as any
precedent for or an agreement by the Parties to any generally applicable policy or procedure in the
future.

5. Following the execution ofthis Stipulation, and its being ordered by the Court.
Plaintiff shall be paid the sum of One Hundred and Seventy Thousand Dollars ($l70.000.00) in
full settlement of any and all claims. which amount includes all sums to which Plaintili` is cntitled.
including but not limited to damages, costs, and attomcy’s fees. Plaintiff` s settlement shall be paid

as follows: $85,000 payable to “Terry Pearson"; $85,000 payable to "The Law Ol'ficc of Frcd

l\)

Lichtmachcr, P.C." l’laintiti`s check for $85,000 will be mailed to I"ive Points Corrcctional
Facility, Caller Box 400, State Route 96. Romulus. NY 14541_. for deposit in Plaintiti"s inmate
account. or. in the event Plaintiti` is transferred prior to the issuance of the check, to the correctional
facility in which he is incarcerated at the time thc check is mailed. Plaintiii`s attomey’s check
shall be mailed to Thc Law Office of Frcd Lichtmacher. P.C.. Attn: Frcd B. Lichtmacher. Esq.. l 16
W. 23“i Strcct - Suite 500. New York, New York 1001 l.

6. Payment of the amount specified in Paragraph 5 is conditioned on the approval of
all appropriate State officials in accordance with the provisions for indemnification under section
17 of the New York Public Oiiicers Law. and upon Plaintifi` and Plaintifi"s counsel signing and
returning a "Standard Voucher" which will be mailed by agents of the Defendant responsible for
the administrative processing of settlement paperwork.

7. Payment of the amount of $85.000 payable to l"rcd B. Lichtmachcr, Esq. is
conditioned upon the delivery of billing records to Defendant’s eounsel. establishing that his
attomey's fees and costs in prosecuting this case met or exceeded the $85,000 payable to him
pursuant to this Stipulation.

8. Payment of the amount referenced in paragraph 5 will be made within one hundred
and twenty (120) days after the approval of this Stipulation by the Court and receipt by counsel of
a copy ofthe so-ordered Stipulation. unless the provisions of Chapter 62 ot`the Laws of 2001 apply
to the Plaintiff and the payment hereunder constitutes "funds of a convicted person" under the Son
of Sam l.aw, in which event, the one hundred and twenty (120) day payment period shall be
extended by an additional thirty (30) days to allow for compliance with that law.

9. In the event that the terms of Paragraphs 6 and 7 arc satisfied, but payment is not

made within thc periods set forth in paragraph 8. interest shall begin to accrue on the outstanding

principal balance at the statutory rate on the 12lst day after court approval or the 15|st day after
court approval if the provisions of Chapter 62 of the Laws of 2001 apply to Plaintiff.
10. This Stipulation shall be null and void if the approvals referred to in paragraph 6
arc not obtained. and this action shall then be placed back on the active docket without prejudice
ll. l’laintiff represents and warrants that he is not a Medicare recipient. that he has
never been on Medicare or Social Security Disability, that no conditional payments have been

made by Medicare. and that he does not expect to be a Medicare recipient within the next thirty

 

(30) months.
12. 'l`his Stipulation may be executed in counterparts.
13. 'l`he foregoing constitutes the entire agreement of the Pa ' ‘.
/ Y;;W§Zj . ‘\
Dated: Aprn >, 2019 l W
Romu us. New York Teffy PearsoE/)fN 07A071
Plainlij"
Five Points Correctional Facility
Caller Box 400

State Route 96
Romulus, New York 1454|

Dated: April _, 2019
New York, New York Frcd B. l.ichtmacher. Esq.
Allorney for Plainlw"
The Law Office of Frcd Lichtmachcr,
116 w. 23rd street * suite 500
New York. New York 10011

 

Dated: April __. 2019 LE'I`|'I`|A JAMES
Albany. New York Attomcy General of the State ol`Ncw \’ork
Allorneyfor Defendam
The Capitol, Albany. New York 12224-0341

By:

 

Brian W. Matula

Assistant Attomey Genera|, Of Counsel 7
Bar Roll No. 511717

(518) 776-2599
brian.matula@ag.ny.gov

principal balance at the statutory rate on the 121st day after court approval or the 15151 day after

court approval iI` the provisions of Chapter 62 of the Laws of 2001 apply to Plaintiff.

10. This Stipulation shall be null and void if the approvals referred to in paragraph 6

are not obtained, and this action shall then be placed back on the active docket without prejudice

l l. Plaintiti` represents and warrants that he is not a Medicare recipient. that he has

never been on Medicare or Social Security Disability, that no conditional payments have been

made by Medicarc. and that he does not expect to be a Medicare recipient within the next thirty

t30) months.
12. 'l`his Stipulation may be executed in counterparts.
13. 'I`he ibrcgoing constitutes the entire agreement of the Partics.

Dated: April _. 2019
Romulus, New York

Dated: April jj’zot<)

New York, New York

Dated: April _, 2019
Albany, Ne\v York

 

Terty Pearson DlN 07/\0716
P[aimij]`

Fivc Points Corrcctional Facility
Caller Box 400

State Route 96

Romulus, New York 9
% A' /'lZ./\/

'f'(rcd B. Lichtmachcr, Esq.

.»1 1101')1¢{1’_/0)' P[aintt_'[]`

The Law Officc of Frcd Lichtmachcr,
116 \\'. 23"i Street - Suitc 500

New York, New York 1001 l

LETITIA JAMISS

Attorncy Gencral of`tltc State of New York
/1 llorneyfor De/`endam

'l`hc Capitol, A|bany, New York 12224-0341

By:

 

Brian W. Matula

Assistant Attorney Gcneral, Of Counsel
Bar R011N0.5117l7

(518) 776-2599
brian.matula@ag.ny.gov

principal balance at the statutory rate on the llet day after court approval or the 15 lst day after
court approval if the provisions of Chapter 62 of the Laws of 2001 apply to Plaintiff.
10. This Stipulation shall be null and void if the approvals referred to in paragraph 6
are not obtained, and this action shall then be placed back on the active docket without prejudice.
ll. Plaintit`l` represents and warrants that he is not a Medicare recipient, that he has
never been on Medicare or Social Security Disability, that no conditional payments have been
made by Medicarc, and that he does not expect to be a Medicare recipient within the next thirty
(30) months.
12. This Stipulation may be executed in counterparts..
13. The foregoing constitutes the entire agreement of the Parties.
Dated: April _, 2019
Romulus, New York ' Terry Pearson DlN 07A0716
Plaintiff
Five Points Correctional Facility
Caller Box 400

State Route 96
Romu|us, New York 14541

 

Dated: April __, 2019
New York, New York Fred B. Lichtmachcr, Esq.
Attorne y for Plaintiff
The Law Off`tce of Frcd Lichtmachcr,
1 16 W. 23'd Street - Suite 500
New York, New York 1001 1

 

Dated: Aprit I_J,’iow LETtTlA JAMES
Albany, New York Attomey General of the State of New York
7 A tlorney for Defendant

The Capitol, Albany, New York 12224-0341

/ /
v 1 . ¢,'/n/W/i»*
: rian W. Matu a
Assistant Attomey General, Of Counsel
Bar Roll No~. 511717
(518) 776-2599
brian.matula@ag.ny.gov

     

SO ORDERED.

Dated: f F"‘[ /é,gol?
Utica New York

 

HoN.DWt't) .Hutu)/
uNtTED smth utsTRI TJuDGE

